Plaintiff in error, Moody Jackson, was convicted in the county court of Oklahoma on a charge of selling intoxicating liquor, and in accordance with the verdict of the jury was on September 16, 1923, sentenced to be confined in the county jail for 30 days and pay a fine of $50 and costs. From the judgment an appeal was taken by filing in this court on January 10, 1924, petition in error with case-made. Counsel for plaintiff has filed a verified motion to abate, supported by the affidavit of S.S. Gill, showing that on February 27, 1925, plaintiff in error departed this life. It is therefore adjudged and ordered that the proceeding in this case do abate, and the same is remanded, with direction to the trial court to enter its appropriate order to that effect.